Citation Nr: 0732552	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

3.  Entitlement to service connection for bilateral knee 
disability, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1987 and from January 1991 to May 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2002 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2005, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Buffalo RO.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
December 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

In its December 2006 remand, the Board noted that the veteran 
filed for service connection for an undiagnosed illness of 
his joints, not just his knees.  As the RO had limited its 
November 2002 rating decision to the issue of entitlement to 
service connection for a bilateral knee disability, the Board 
noted that the originating agency needed to address the issue 
of the veteran's other joints before the Board could render a 
decision with respect to the veteran's knee claim.  The 
record reflects that the originating agency still has not 
adjudicated the issue of entitlement to service connection 
for disability of the joints other than the knees.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App 268 (1998).  

In addition, in the prior remand, the Board noted that the 
veteran should be provided VA examinations to determine the 
nature and etiology of his claimed disabilities. The record 
establishes that the veteran was scheduled for VA 
examinations in May 2007.  The veteran then contacted VA and 
cancelled these appointments.  According to an August 2007 
statement from the veteran's representative, the veteran 
requested that the examinations be rescheduled after June 
2007.  The representative claims that they submitted this 
request in writing on May 10, 2007; however, the claims 
folder does not contain this written request.  As the 
veteran's representative has stated that the veteran would be 
willing to appear for VA examinations, the Board finds that 
these examinations should be rescheduled and the examiners 
should again be requested to provide proper opinions as to 
the nature and etiology of the veteran's claimed 
disabilities.  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his GERD.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's GERD originated during his 
active duty or is otherwise etiologically 
related to his military service.

The examiner should set forth the 
complete rationale for the opinion.

3.  The RO or the AMC should arrange for 
the veteran to undergo VA examination(s) 
with regard to his claims for service 
connection for memory loss and joint pain 
as due to an undiagnosed illness.  The 
claims file, to include a complete copy 
of this REMAND, must be made available 
to, and be reviewed by, each physician 
designated to examine the veteran.

a.  The examiner should thoroughly review 
the claims file prior to completion of 
the examination report.

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness, 
specifically including memory loss and 
joint pain.  The examiner should conduct 
a comprehensive examination, and provide 
details about the onset, frequency, 
duration, and severity of all claimed 
symptoms and state what precipitates and 
what relieves them.  All objective 
indications of the claimed disabilities 
should be identified.

c.  The examiner should list all 
diagnosed conditions responsible for the 
claimed symptoms and state which symptoms 
are associated with each condition.  If 
all symptoms are associated with a 
diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.  For each 
diagnosed condition, the examiner should 
render an opinion as to whether there is 
a 50 percent or better probability  that 
the disability is etiologically related 
to the veteran's active military service.  
The examiner should set forth the 
complete rationale for each opinion.

d.  If there are any symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

For each diagnosed condition, the 
examiner should render an opinion as to 
whether there is a 50 percent or better 
probability that such disability is 
etiologically related to the veteran's 
active military service.  The supporting 
rationale for all opinions expressed must 
be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim for 
service connection for a disability of 
the joints, other than the knees, and 
inform him of his appellate rights with 
respect to this decision.

6.  It should then readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


